UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4436



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARCUS JOHNSON, a/k/a Jay Johnson,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00220-1)


Submitted:   September 16, 2008         Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, George H. Lancaster,
Jr., Assistant Federal Public Defender, Jonathan D. Byrne, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Charleston, West Virginia, for
Appellant.   Karen L. Bleattler, Joanne Vella Kirby, Assistant
United States Attorneys, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus Johnson pled guilty pursuant to a written plea

agreement to distribution of cocaine base, in violation of 21

U.S.C. § 841(a)(1) (2000) (“Count One”); and possessing, using, and

carrying a firearm during and in relation to a drug trafficking

crime, in violation of 18 U.S.C.A. § 924(c)(1)(A) (West 2000 &

Supp. 2008) (“Count Three”). Johnson was sentenced to a total term

of imprisonment of seventy-two months and one day.        Finding no

error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether Johnson’s sentence is

greater than necessary to comply with the purposes of sentencing

expressed in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008).

Although Johnson was notified of his right to file a pro se

supplemental brief, he did not do so, and the Government elected

not to file a responding brief.

          When determining a sentence, the district court must

calculate the appropriate advisory Guidelines range and consider it

in conjunction with the factors set forth in § 3553(a).      Gall v.

United States, 128 S. Ct. 586, 596 (2007).     Appellate review of a

district court’s imposition of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.   Id. at 591.    Sentences within the applicable


                                  2
Guidelines range may be presumed by the appellate court to be

reasonable.      United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).

           The district court followed the necessary procedural

steps in sentencing Johnson, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

factors.   Furthermore, Johnson’s sentence, which is well below the

applicable Guidelines range for Count One and no greater than the

statutory minimum for Count Three, may be presumed reasonable.

Thus, we conclude that the district court did not abuse its

discretion in imposing the chosen sentence.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform their client, in writing,

of his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may    move   this   court       for   leave   to   withdraw   from

representation.      Counsels’ motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                        3
materials before the court and argument would not aid in the

decisional process.

                                                    AFFIRMED




                             4